Case 9:19-cv-81503-RLR Document 83 Entered on FLSD Docket 02/26/2021 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                            CASE NO. 9:19-CV-81503-ROSENBERG/REINHART


  JEFFREY LINDER, M.D.,

             Plaintiff,

  v.

  THE NORTHWESTERN MUTUAL
  LIFE INSURANCE CO.,

        Defendant.
  ____________________________/

                              ORDER ADOPTING MAGISTRATE’S
                      REPORT AND RECOMMENDATION AND CLOSING CASE

             This matter is before the Court upon the parties’ cross-motions for summary judgment

  [DE 42; DE 44]. The motions were referred to the Honorable Magistrate Judge Bruce E.

  Reinhart for a Report and Recommendation. DE 66. On January 5, 2021, Judge Reinhart issued

  a Report and Recommendation recommending that Defendant’s Motion for Summary Judgment

  be granted, that Plaintiff’s Motion for Summary Judgment be denied, and that final judgment be

  entered for Defendant. DE 73.

             On February 24, 2021, Plaintiff filed a Motion titled “Pro-Se Motion for Continuance

  And/Or Objection/Cancellation of Summary Judgment.” DE 82.                                      As Plaintiff includes

  substantive arguments in his Motion1, attaches supporting evidence, and fails to explicitly

  request additional time to file Objections, the Court construes the Motion as Plaintiff’s

  Objections to the Report and Recommendation. The Court has conducted a de novo review of

  Magistrate Judge Reinhart’s Report and Recommendation, Plaintiff’s Objections thereto, and the


  1
      The Court notes that Plaintiff does not cite to any caselaw in support of his Objections.
Case 9:19-cv-81503-RLR Document 83 Entered on FLSD Docket 02/26/2021 Page 2 of 2




  record, and is otherwise fully advised in the premises. The Court agrees with the analysis and

  conclusions in the Report and Recommendation and finds Judge Reinhart’s recommendation to

  be well reasoned and correct.

          For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

      1. Magistrate Judge Reinhart’s Report and Recommendation [DE 73] is hereby ADOPTED
         in its entirety.

      2. Defendant Northwestern Mutual Life Insurance Company’s Motion for Summary
         Judgment [DE 42] is GRANTED.

      3. Plaintiff Jeffrey Linder’s Motion for Summary Judgment [DE 44] is DENIED.

      4. Defendant Northwestern Mutual Life Insurance Company shall submit a proposed final
         judgment after conferral on the wording of the same with Plaintiff within three business
         days of the date of rendition of this Order. The proposed final judgment must be in
         Microsoft Word format and e-mailed to rosenberg@flsd.uscourts.gov.

      5. All deadlines are TERMINATED, all hearings are CANCELLED, and all motions are
         DENIED AS MOOT.

      6. The Clerk of the Court is directed to CLOSE THIS CASE.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 26th day of

  February, 2021.



                                                     _______________________________
                                                     ROBIN L. ROSENBERG
                                                     UNITED STATES DISTRICT JUDGE

  Copies furnished to:
  Pro Se Plaintiff
  Counsel of Record
